Exhibit 99.1 CORPBANCA AND SUBSIDIARIES Consolidated Financial Statements for the periods ended June 30, 2015 and 2014 and December 31, 2014 Contents Page Consolidated Statements of Financial Position 3 Consolidated Statements of Income for the Period 4 Consolidated Statements of Other Comprehensive Income for the Period 5 Consolidated Statements of Changes in Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 9 Ch$ Figures expressed in Chilean pesos. MCh$ Figures expressed in millions of Chilean pesos. US$ Figures expressed in US dollars. ThUS$ Figures expressed in thousands of US dollars. MUS$ Figures expressed in millions of US dollars. COP$ Figures expressed in Colombian pesos. MCOP$ Figures expressed in millions of Colombian pesos. UF Figures expressed in Unidades de Fomento (a Chilean inflation-indexed, peso-denominated monetary unit that is set daily based on changes in the Chilean Consumer Price Index). 2 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION For the periods ended June 30, 2015 and 2014 and December 31, 2014 (Figures in millions of Chilean pesos - MCh$) Note ASSETS MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 Trading securities 6 Receivables from repurchase agreements and securities borrowing 7 Derivative instruments Loans and advances to banks 8 Loans to customers 9 Financial assets available for sale 10 Financial assets held to maturity 10 Investments in other companies 11 Intangible assets 12 Property, plant and equipment 13 Current tax assets Deferred tax assets Other assets 14 TOTAL ASSETS LIABILITIES Current accounts and other demand deposits 15 Transactions in the course of payment 5 Payables from repurchase agreements and securities lending 7 Savings accounts and time deposits 15 Derivative instruments Borrowings from financial institutions 16 Debt issued 17 Other financial obligations 17 Current tax liabilities - - Deferred tax liabilities Provisions Other liabilities 18 TOTAL LIABILITIES EQUITY Attributable to owners of the bank: Capital 20 Reserves 20 Valuation accounts 20 ) ) Retained earnings: Retained earnings from prior periods 20 - Profit for the period 20 Less: Provision for minimum dividends ) ) Non-controlling interest 20 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The attached notes 1-32 are an integral part of these consolidated financial statements. 3 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE PERIOD For the periods ended June 30, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note MCh$ MCh$ Interest and indexation income 21 Interest and indexation expenses 21 Net interest and indexation income Fee and commission income 22 Fee and commission expenses 22 Net fee and commission income Net financial operating income 23 Net foreign exchange transactions 24 Other operating income Total operating income Credit risk provisions 25 OPERATING INCOME, NET OF CREDIT RISK PROVISIONS Payroll and personnel expenses 26 Administrative expenses 27 Depreciation and amortization 28 Impairment 28 - Other operating expenses TOTAL OPERATING EXPENSES NET OPERATING INCOME Income attributable to investments in other companies 11 Profit before taxes Income tax expense PROFIT FOR THE PERIOD Attributable to: Owners of the bank Non-controlling interest 20 Earnings per share attributable to owners of the bank: (expressed in Chilean pesos) Basic earnings per share 20 Diluted earnings per share 20 The attached notes 1-32 are an integral part of these consolidated financial statements. 4 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME FOR THE PERIOD For the periods ended June 30, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note MCh$ MCh$ PROFIT FOR THE PERIOD OTHER COMPREHENSIVE INCOME (LOSS) THAT WILL BE RECLASSIFIED TO PROFIT IN SUBSEQUENT PERIODS Financial assets available for sale ) Gain (loss) from currency translation of Colombian investment and New York Branch ) Loss from hedge of net investment in foreign operation ) ) Gain (loss) from cash flow hedge ) Other comprehensive income (loss) before taxes ) Income taxes related to other comprehensive income (loss) Total other comprehensive income (loss) that will be reclassified to profit in subsequent periods ) OTHER COMPREHENSIVE INCOME THAT WILL NOT BE RECLASSIFIED TO PROFIT IN SUBSEQUENT PERIODS - - TOTAL OTHER COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME FOR THE PERIOD Attributable to: Owners of the bank Non-controlling interest 20 5 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the periods ended June 30, 2015 and 2014 and December 31, 2014 (Figures in millions of Chilean pesos—MCh$—except for the number of shares) Valuation Accounts Retained Earnings Number of Shares Capital Reserves Financial Assets Available for Sale Hedge of Net Investment in Foreign Operation Cash Flow Hedge Income Taxes Related to Other Comprehensive Income (Loss) Translation Adjust ment Subtotal Valuation Accounts Retained Earnings from Prior Periods Profit for the Period Provision for Minimum Dividends Total Attributable to Owners of the Bank Non-Controlling Inte rest Total Equity In millions MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Equity as of January 1, 2014 ) Increase or decrease in capital and reserves - Profit distribution - ) ) - ) Provision for minimum dividends - ) ) - ) Comprehensive income for the period - - - ) - - Movements generated by non-controlling interest - Equity as of June 30, 2014 ) Equity as of January 1, 2014 ) Increase or decrease in capital and reserves - Profit distribution - ) ) - ) Provision for minimum dividends - ) ) - ) Comprehensive income for the period - - - ) - - Movements generated by non-controlling interest - ) ) Equity as of December 31, 2014 ) Equity as of January 1, 2015 ) Increase or decrease in capital and reserves - Profit distribution - ) ) ) - ) Provision for minimum dividends - ) ) - ) Comprehensive income for the period - - - ) - - Movements generated by non-controlling interest - ) ) Equity as of June 30, 2015 ) - ) The attached notes 1-32 are an integral part of these consolidated financial statements. 6 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the periods ended June 30, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note MCh$ MCh$ CASH FLOWS FROM OPERATING ACTIVITIES: Profit for the period before taxes Charges (credits) to income that do not represent cash flows: Depreciation and amortization 28 Credit risk provisions 25 Provisions and write-offs for assets received in lieu of payment Provisions for contingencies Adjustment to market value of investments and derivatives Net interest and indexation income 21 Net fee and commission income 22 Net foreign exchange transactions 24 Changes in deferred tax assets and liabilities Changes in foreign exchange rates of assets and liabilities Other (credits) charges that do not represent cash flows Subtotal Loans to customers and banks Receivables from repurchase agreements and securities borrowing Trading securities Financial assets available for sale Financial assets held to maturity Other assets and liabilities Savings accounts and time deposits Current accounts and other demand deposits Payables from repurchase agreements and securities lending Dividends received from investments in other companies 11 Foreign borrowings obtained Repayment of foreign borrowings Interest paid Interest earned Income taxes Repayment of other borrowings Net cash flows provided by (used in) operating activities 7 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment and intangible assets Sale of property, plant and equipment Proceeds from sale of assets received in lieu of payment Net cash flows used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Debt issued Redemption of debt issued Dividends paid 20 Net cash flows provided by (used in) financing activities Effect of changes in exchange rates NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 5 Net increase (decrease) in cash and cash equivalents Additional Information Taxes paid during the period Tax refunds received The attached notes 1-32 are an integral part of these consolidated financial statements. 8 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 CONTENTS Page NOTE 1 - GENERAL INFORMATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 10 NOTE 2 - ACCOUNTING CHANGES 27 NOTE 3 - MATERIAL EVENTS 27 NOTE 4 - SEGMENT REPORTING 34 NOTE 5 - CASH AND CASH EQUIVALENTS 41 NOTE 6 - TRADING SECURITIES 43 NOTE 7 - OPERATIONS WITH REPURCHASE AGREEMENTS AND SECURITIES BORROWING/LENDING 44 NOTE 8 - LOANS AND ADVANCES TO BANKS 46 NOTE 9 - LOANS TO CUSTOMERS, NET 48 NOTE 10 - INVESTMENT SECURITIES 52 NOTE 11 - INVESTMENTS IN OTHER COMPANIES 53 NOTE 12 - INTANGIBLE ASSETS 55 NOTE 13 - PROPERTY, PLANT AND EQUIPMENT 58 NOTE 14 - OTHER ASSETS 60 NOTE 15 - DEPOSITS AND OTHER DEMAND OBLIGATIONS AND BORROWINGS 62 NOTE 16 - BORROWINGS FROM FINANCIAL INSTITUTIONS 63 NOTE 17 - DEBT INSTRUMENTS ISSUED AND OTHER FINANCIAL OBLIGATIONS 64 NOTE 18 - OTHER LIABILITIES 68 NOTE 19 - CONTINGENCIES, COMMITMENTS AND RESPONSIBILITIES 69 NOTE 20 - EQUITY 76 NOTE 21 - INTEREST AND INDEXATION INCOME AND EXPENSES 82 NOTE 22 - INCOME AND EXPENSES FROM FEES AND COMMISSIONS 83 NOTE 23 - NET FINANCIAL OPERATING INCOME 84 NOTE 24 - NET FOREIGN EXCHANGE TRANSACTIONS 85 NOTE 25 - CREDIT RISK PROVISIONS AND IMPAIRMENT 86 NOTE 26 - PAYROLL AND PERSONNEL EXPENSES 88 NOTE 27 - ADMINISTRATIVE EXPENSES 89 NOTE 28 - DEPRECIATION, AMORTIZATION AND IMPAIRMENT 90 NOTE 29 - RELATED PARTY TRANSACTIONS 91 NOTE 30 - FAIR VALUE ASSETS AND LIABILITIES 95 NOTE 31 - RISK MANAGEMENT NOTE 32 - EVENTS AFTER THE REPORTING PERIOD 9 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 NOTE 1 - GENERAL INFORMATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Information – CorpBanca and its Subsidiaries CorpBanca is incorporated under the laws of the Republic of Chile and regulated by the Superintendency of Banks and Financial Institutions (SBIF). The Bank’s objective is to execute and enter into all acts, contracts, transactions or businesses permitted by the General Banking Law, notwithstanding its ability to broaden or restrict its sphere of action, without modifying its bylaws, based on legal provisions issued in the future. This basis ranges from individuals to large corporations. Since 2004, CorpBanca has been regulated by the United States Securities and Exchange Commission (“SEC”) because it is listed on the New York Stock Exchange (“NYSE”) through an American Depository Receipt (“ADR”) program. Its legal domicile is Huérfanos 1072, Santiago, Chile and its website is www.corpbanca.cl. i)History CorpBanca is the oldest private bank currently operating in Chile. It was founded as Banco de Concepción in 1871 by a group of residents of the city of Concepción led by Aníbal Pinto, who would later become President of Chile. In 1971, control of the Bank was transferred to the Chilean Development Corporation (Corporación de Fomento de la Producción or CORFO). That same year, it acquired Banco Francés and Banco Italiano in Chile, which enabled it to expand to Santiago. Between 1972 and 1975, the Bank acquired Banco de Chillán and Banco de Valdivia. In November 1975, CORFO sold its shares of the Bank to private investors, who took control of the Bank in 1976. In 1980, its name changed to Banco Concepción. In 1983, Banco Concepción came under the control of the Chilean Superintendency of Banks, until 1986 when it was acquired by the National Mining Society (Sociedad Nacional de Minería or SONAMI). At this point, the Bank took a special interest in financing small and medium-sized mining interests, increasing its capital and selling part of its high-risk portfolio to the Chilean Central Bank. In 1996, a group of investors led by Álvaro Saieh Bendeck acquired a majority interest in Banco Concepción. Following this change of ownership, the new controller took significant measures to improve risk management, enhance operating efficiency and expand operations. These measures included strict provisioning, cost reductions, technological enhancements and increases in productivity. As part of these efforts, the Bank changed its name to “CorpBanca” and assembled a team of directors and executives with broad experience in the Chilean financial services industry. Since 1998, the Bank has considerably expanded its operations both through organic growth and by acquiring the consumer loan divisions of Corfinsa de Banco Sud Americano (presently Scotiabank Chile) and Financiera Condell. In 2009, the Bank began a process of international expansion by 10 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 opening a branch in New York. After that, it inaugurated a representation office in Madrid in 2011 and acquired Banco Santander Colombia, now called Banco CorpBanca Colombia, during the first half of 2012. In early August 2013, CorpBanca also acquired the operations of Helm Bank in Colombia, Panama and the Cayman Islands. As part of this transaction, and in line with its growth and international expansion strategies, CorpBanca Colombia signed an agreement to acquire up to 100% of the shares of Helm Bank S.A. and all of its controlled subsidiaries. To date, it has acquired 99.78% of the total shares and controls that bank and its subsidiaries. This transaction also involved the direct acquisition by CorpBanca (Chile) of an 80% interest in Helm Corredor de Seguros S.A., which operates in Colombia and Panama. On June 1, 2014, Banco CorpBanca Colombia and Helm Bank merged to operate as one bank. ii)CorpBanca Today CorpBanca—controlled by the Saieh Group with a 49.8752% ownership interest—is a commercial bank headquartered in Chile that also has operations in Colombia and Panama. It also has a branch in New York and a representation office in Madrid1. As of June 30, 2015, it has total consolidated assets of MCh$ 20,923,083 (MUS$ 32,771) and capital of MCh$ 1,542,726 (MUS$ 2,416). It offers universal banking products targeted towards both retail customers and large and medium-sized companies. The banking business is complemented by subsidiaries engaged in securities and insurance brokerage, trust services, asset management and financial advisory services. Its outstanding performance over the last 15 years has made it today Chile’s fourth largest private bank (as of May 2015 it had market share in Chile of 7.45%). For the twelve-month period ended June 30, 2015, the Bank reported return on average equity (RoAE) of 15.4%—affected by an increase of over US$1,300 million in its capital base in the period from June 2012 to January 2013—and a Basel Index of 9.71%. This solvency enabled it to acquire Banco Santander Colombia (currently Banco CorpBanca Colombia) in mid-2012 in a transaction that also involved the Santo Domingo Group, one of the most important economic groups in the Americas. In early August 2013, CorpBanca also acquired the operations of Helm Bank in Colombia, Panama and the Cayman Islands. As part of its regional expansion process, on January 29, 2014, CorpBanca and CorpGroup signed an agreement with Itaú-Unibanco and Itaú Chile in which the banks agreed to merge operations in Chile and Colombia. The merger of CorpBanca-Itaú Chile is subject to regulatory approval in Chile, Brazil, Colombia, Panama and the United States. The merged bank will be the fourth largest private bank in Chile with over US$46.0 billion in consolidated assets, more than US$33.8 billion in loans and around US$27.1 billion in deposits. With this greater scale, the new bank will be able to take advantage of diverse cross-selling opportunities and access funds at a lower cost. The new bank’s capital will be fortified with a capital increase of US$552 million that Itaú Unibanco will inject into Itaú Chile before the merger. iii)CorpBanca and Subsidiaries CorpBanca and its subsidiaries (collectively referred to hereinafter as the “Bank” or “CorpBanca”) offer commercial and consumer banking services as well as other services, including factoring, collections, leasing, insurance and securities brokerage, mutual funds and asset management and 1 Neither CorpBanca nor its subsidiaries operate using the currency of a hyperinflationary economy. 11 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 related transactions in Chile and Colombia. The following section summarizes the history of its subsidiaries and/or branches in Chile and abroad: Parent Company and Subsidiaries in Chile Banco CorpBanca. The Parent Company is a diverse group of entities that are engaged in different activities. As a result, CorpBanca must prepare consolidated financial statements that include its subsidiaries and its foreign branch, as well as investments in banking support subsidiaries, among others. The domestic and foreign markets where the Bank does business are described in subsequent sections. 12 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES a)Accounting Periods Covered These consolidated financial statements cover the periods ended June 30, 2015 and 2014, and the year ended December 31, 2014. b)Basis of Preparation of the Consolidated Financial Statements These consolidated financial statements have been prepared in accordance with the Compendium of Accounting Standards issued by the SBIF. The SBIF is the regulator that, in accordance with Article No. 15 of the General Banking Law, establishes that banks must use the accounting principles mandated by it and any matter not addressed therein, as long as it does not contradict its instructions, should adhere to international accounting standards and international financial reporting standards (IAS/IFRS) as agreed upon by the International Accounting Standards Board (IASB). Should any discrepancies arise between these accounting principles and the accounting criteria issued by the SBIF (Compendium of Accounting Standards), the latter shall take precedence. The notes to the consolidated financial statements contain information in addition to that presented in the Consolidated Statements of Financial Position, the Consolidated Statements of Income for the Period, the Consolidated Statements of Other Comprehensive Income for the Period, the Consolidated Statements of Changes in Equity and the Consolidated Statements of Cash Flows. These notes provide clear, relevant, reliable and comparable narrative descriptions and details on these statements. In accordance with Chapter C-2 Interim Statements of Financial Position of the SBIF Compendium of Accounting Standards, the notes contained in these financial statements have been prepared in accordance with International Accounting Standard No. 34 Interim Financial Reporting, issued by the International Accounting Standards Board (IASB). IAS 34 establishes that interim financial reporting is prepared mainly with the intent to update the contents of the most recent annual consolidated financial statements, placing emphasis on the new activities, events and circumstances that have occurred during the six-month period following the most recent period-end and not duplicating the information published previously in the most recent consolidated financial statements. As a result, these financial statements do not include all of the information required in the complete consolidated financial statements prepared in accordance with international accounting and financial reporting standards issued by the IASB. Therefore, for a proper understanding of the information included in these financial statements, they should be read together with the annual consolidated financial statements of CorpBanca and subsidiaries for the immediately preceding period. 13 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 c)Consolidation Criteria These consolidated financial statements include the preparation of the separate (individual) financial statements of the Bank and the diverse companies (New York Branch and controlled entities and subsidiaries) that are consolidated as of June 30, 2015 and 2014, and December 31, 2014, and include any adjustments and reclassifications necessary to standardize the accounting policies and valuation criteria applied by the Bank in accordance with the standards stipulated by the SBIF Compendium of Accounting Standards. Intercompany balances and any unrealized income or expenses that arise from group intercompany transactions are eliminated in preparing the consolidated financial statements. The same accounting policies, presentation and calculation methods applied in preparing the Group’s financial statements for the year ended December 31, 2014, were used in these consolidated interim financial statements, except for any possible amendments to the standards in letter j) below. For consolidation purposes, the financial statements of the New York companies have been converted to Chilean pesos at the exchange rate of Ch$638.47 per US$1 as of June 30, 2015 (Ch$552.81 per US$1 as of June 30, 2014, and Ch$605.46 per US$1 as of December 31, 2014). The Colombian subsidiaries have used the exchange rate of Ch$0.2454 per COP$1 as of June 30, 2015, (Ch$0.2945 per COP$1 as of June 30, 2014 and Ch$0.2532 per COP$1 as of December 31, 2014) in accordance with International Accounting Standard 21, regarding the valuation of foreign investments in economically stable countries. The assets, liabilities, operating income and expenses of subsidiaries net of consolidation adjustments represent 38.48%, 39.85%, 58.76% and 56.56% respectively, of the total assets, liabilities, income and expenses of consolidated operations as of June 30, 2015 (40.88%, 43.23%, 59.14% and 54.21% in 2014, respectively). Unrealized income and expenses from transactions with equity method investments are eliminated from the investment based on the entity’s equity interest (as of June 30, 2015 and 2014 and December 31, 2014, the Bank did not record any such transactions). d)Controlled Entities Regardless of the nature of its involvement in an entity (the investee), CorpBanca will determine whether it is a controller by assessing its control over the investee. The Bank controls an investee when it has exposure, or rights, to variable returns from the investor’s involvement with the investee and has the ability to use its power over the investee to affect the amount of the investor’s returns. Therefore, the Company controls an investee if and only if it has all of the following elements: a) Power over the investee, i.e. existing rights that give it the ability to direct the relevant activities of the investee (the activities that significantly affect the investee’s returns); 14 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 b) Exposure, or rights, to variable returns from its involvement with the investee; c) The ability to use its power over the investee to affect the amount of the investor’s returns. When the Bank has less than the majority of voting rights in an investee, but these voting rights are sufficient to give it the practical ability to unilaterally direct the investee’s relevant activities, the Bank is determined to have control. The Bank considers all relevant factors and circumstances in evaluating whether voting rights are sufficient to obtain control, including: ● the size of the Bank’s holding of voting rights relative to the size and dispersion of holdings of other vote holders; ● potential voting rights held by the investor, other vote holders or other parties; ● rights from other contractual agreements; ● any additional facts and circumstances that indicate that the investor has, or does not have, the current ability to direct the relevant activities when decisions need to be made, including voting behavior patterns in prior shareholder meetings. The Bank reevaluates whether or not it has control in an investee if the facts and circumstances indicate that there have been changes in one or more of the elements of control listed above. The financial statements of controlled companies are consolidated with those of the Bank using the global integration method (line by line). Using this method, all balances and transactions between consolidated companies have been eliminated upon consolidation. The consolidated financial statements include all assets, liabilities, equity, income, expenses, and cash flows from the controller and its subsidiaries presented as if they were one sole economic entity. A controller prepares consolidated financial statements using uniform accounting policies for similar transactions and other events under equivalent circumstances. It also presents non-controlling interests in the Consolidated Statement of Financial Position, within equity, separately from the equity of the owners of the parent company. Changes in a parent’s ownership interest in a subsidiary that do not result in a loss of control are equity transactions (i.e. transactions with the owners in their role as such). An entity shall attribute profit for the period and each component of other comprehensive income to the owners of the parent company and the non-controlling interests. The entity shall also attribute total comprehensive income to the owners of the parent company and to the non-controlling interests even if this results in the non-controlling interests having a deficit balance. 15 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 The following table details the entities over which CorpBanca has the ability to exercise control and, therefore, the entities that it consolidates: Ownership Percentage As of June 30, 2015 As of December 31, 2014 As of June 30, 2014 Currency Currency Functional Direct % Indirect % Total % Direct % Indirect % Total % Direct % Indirect % Total % CorpBanca Corredores de Bolsa S.A. Chile $ - - CorpBanca Administradora General de Fondos S.A. Chile $ - - CorpBanca Asesorías Financieras S.A. (1) Chile $ - - CorpBanca Corredores de Seguros S.A. Chile $ - - CorpLegal S.A. (1) Chile $ - - Recaudaciones y Cobranzas S.A. (1) (2) Chile $ - CorpBanca Agencia de Valores S.A. Chile $ - SMU CORP S.A. (1) Chile $ - CorpBanca New York Branch (1) EE.UU US$ - 0 - - - Corpbanca Securities INC-NY (1) EE.UU US$ - 0 - - - Banco CorpBanca Colombia S.A. (3) Colombia COP$ - 0 - - - Helm Corredor de Seguros S.A (3) Colombia COP$ - CorpBanca Investment Trust Colombia S.A. (3) Colombia US$ 0 - Helm Comisionista de Bolsa S.A. (Ex CIVAL) (3) (4) Colombia COP$ 0 - Helm Comisionista de Bolsa S.A. (fusionado) (3) (4) Colombia COP$ - - - 0 - Helm Fiduciaria S.A (3) Colombia COP$ - 0 - - - Helm Bank (Panamá) S.A. (3) Panamá US$ - 0 - - - Helm Casa de Valores (Panama) S.A. (3) Panamá US$ - 0 - - - Associates and Banking Support Companies Associates are entities over which the Bank has the capacity to exercise significant influence, but not control or joint control. Usually, this capacity manifests itself through an ownership interest equal to or greater than 20% of the entity’s voting rights and is valued using the equity method. Other factors considered in determining whether there is significant influence over an entity include representation on the board of directors and the existence of material transactions. Investments in Other Companies Shares or rights in other companies are those in which the Bank does not have control or significant influence. These interests are recorded at purchase value (historical cost). (2)Companies regulated by the Superintendency of Banks and Financial Institutions (SBIF). The remaining companies in Chile are regulated by the Superintendency of Securities and Insurance (SVS). (3)On February 25, 2015, CorpBanca acquired 73,609 shares of the company “Recaudaciones y Cobranzas S.A.”, and its subsidiary CorpBanca Asesorías Financieras S.A. acquired 1 share of the same company. As a result, the Bank came to hold, directly and indirectly, 100% of its share capital (see Note 3 Material Events). (4)Companies regulated by the Colombian Financial Superintendency, which has a supervision agreement with the SBIF. (5)Companies merged in September 2014. The entity has kept the corporate name Helm Comisionista de Bolsa S.A. and the taxpayer ID number of CIVAL. 16 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Asset Management, Trust Business and Other Related Businesses. CorpBanca and its subsidiaries manage assets held in common investment funds and other investment products on behalf of investors and receive market-rate compensation for services provided. The resources managed belong to third parties and, therefore, are not included in the Consolidated Statement of Financial Position. In accordance with IFRS 10 Consolidated Financial Statements, for consolidation purposes, the role of the Bank and its subsidiaries with respect to the managed funds must be evaluated to determine whether it is acting as Agent or Principal. This evaluation must take into account the following elements: - Scope of its decision-making authority over the investee. - Rights held by other parties. - Remuneration it is entitled to in accordance with the remuneration agreement. - Decision-maker’s exposure to variability of returns from other interests that it holds in the investee. The Bank does not control or consolidate any trust businesses or other entities related to this type of business. CorpBanca and its subsidiaries manage funds on behalf of and for the benefit of investors, acting solely as an Agent. The assets managed by CorpBanca Administradora General de Fondos S.A., CorpBanca Investment Trust Colombia S.A. and Helm Fiduciaria are owned by third parties. Under this category, and in accordance with the abovementioned standard, they do not control these funds when they exercise their decision-making authority. Therefore, as of June 30, 2015, and December 31, 2014 and 2013, they act as agents and, therefore, no funds are consolidated. e)Non-Controlling Interests This represents the portion of the profits and net assets not owned by the Bank, directly or indirectly. It is shown as a separate item in the Consolidated Statements of Income and Comprehensive Income and within equity in the Consolidated Statement of Financial Position, separately from equity attributable to the Bank’s owners (shareholders). Non-controlling interest that corresponds to equity (including profit for the year and comprehensive income) of subsidiaries (and controlled entities) not directly or indirectly attributable to the controller. f)Use of Estimates and Judgment In preparing these consolidated financial statements, the Company’s management has made certain estimates, judgments and assumptions that affect the application of accounting policies and reported balances of assets and liabilities, disclosures of contingent assets and liabilities as of period-end, and reported values of income and expenses during the period. Real results could differ from these estimated amounts. 17 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Relevant estimates and assumptions are reviewed regularly by management in order to quantify certain assets, liabilities, income and expenses. Revisions to accounting estimates are recognized in the year in which the estimate is revised and in any future period that is affected. In certain cases, SBIF Standards and generally accepted accounting principles require assets and liabilities to be recorded and/or disclosed at fair value. Fair value is the amount at which an asset can be exchanged, or a liability settled, between knowledgeable, willing parties in an arm’s length transaction. When market prices in active markets are available, they have been used as a valuation basis. When market prices in active markets are not available, the Bank estimates these values based on the best information available, including the use of models or other valuation techniques. The Bank has established provisions to cover possible loan losses in accordance with SBIF regulations. In estimating provisions, these regulations require provisions to be regularly assessed, taking into consideration factors such as changes in the nature and size of the loan portfolio, forecasted portfolio trends, loan quality and economic conditions that may affect debtor payment capacity. Changes in loan loss allowances are presented as “Credit Risk Provisions” in the Consolidated Statement of Income. Loans are charged off when management determines that the loan or a portion of the loan cannot be collected in accordance with SBIF regulations in Chapter B-2 Impaired or Charged-Off Loans. Credit risk provisions are reduced to record charge-offs. In particular, information regarding more significant areas of estimates of uncertainties and critical judgments in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements are described in the following notes: ● Useful life of material and intangible assets (Notes 12, 13 and 28). ● Valuation of goodwill (Notes 12 and 28). ● Credit risk provisions (Notes 9 and 25). ● Fair value of financial assets and liabilities (Notes 6, 7, 10 and 30). ● Contingencies and commitments (Note 19). ● Impairment losses for certain assets (Notes 8, 9, 10 and 28). ● Current and deferred taxes. ● Consolidation perimeter and evaluation of control (Note 1, letter c)). During the six-month period ended June 30, 2015, there have been no significant changes in the estimates made as of year-end 2014 that differ from those included in these consolidated financial statements. g) Relative Importance In determining disclosures about different financial statement items and other matters, in accordance with IAS 34 Interim Financial Reporting, the Bank has considered the relative importance of these items with respect to the financial statements for the period. 18 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 h)Seasonal or Cyclical Nature of Interim Transactions: The activities carried out by the Bank and its subsidiaries are not seasonal or cyclical in nature. As a result, no specific disclosures have been included in the notes to the consolidated financial statements for the period ended June 30, 2015. i)Uniformity The accounting policies used in preparing these financial statements are consistent with the audited annual financial statements as of December 31, 2014, except for the adoption of any amended standards (see letter j) below). j)Accounting Pronouncements (i)SBIF Rulings As of the date of issuance of these consolidated financial statements, the following new accounting or related pronouncements have been issued by the SBIF: o Previously, the accounting information sent monthly to the SBIF included higher education loans regulated by Law 20,027 within commercial loans and all other student loans within consumer loans, without differentiating them from other loans. In order to apply the same treatment to all loans granted to finance higher education, the SBIF issued Ruling 3,583 on May 25, 2015, and modified the corresponding texts in Chapter C-3 of the Compendium of Accounting Standards, requiring all student loans to be reported within Commercial Loans. The amendments in this ruling take effect for information as of January 1, 2016. This provision will be disclosed prospectively as a “change in accounting estimate” applied to loans in effect as of January 1, 2016, and from that date forward (change from consumer to commercial accounting rules). This also involves comparative accounting disclosures in the notes to the financial statements for quarterly and annual reporting dates. The accounting estimate will affect all aspects of loans transferred from consumer to commercial for the current portfolio as of January 1, 2016, including provisions, suspended interest and indexation, charge-offs, etc. (ii)SVS Rulings o On January 13, 2014, the Superintendency of Securities and Insurance (SVS) issued Ruling 2,137 to regulate the format and content of financial statements that must be sent to the SVS by insurance brokers that are not individuals. This standard requires financial statements to be presented under IFRS beginning January 1, 2015, and establishes the accounting criteria for recognizing commission income, which are described as follows: 19 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 i. Brokerage commissions 1.Commission shall be deferred using the straight-line method and recognized over the term of the policy. Therefore, total income will be proportional to the months that have lapsed over the total term of the policy, with no need to record any liability or additional deferral. 2.If the method described in number 1 above is not used, at the start of the policy brokers may calculate the percentage of commissions to be recognized and the percentage of commissions to be deferred, in addition to a provision for refunded commissions for each of the portfolios of policies brokered, explained as follows: a. The entity must have a cost allocation methodology to identify expenses related to issuing policies separately from expenses necessary to provide future services. The methodology and percentage established for this purpose may not be used for a period of less than three years once implemented. ii. Profit, Awards and Favorable Experience Commission Awards recorded by brokers must be registered only once contractually defined objectives have been met, provided that there are no clauses indicating that a future service that must be supplied. It also includes other considerations in the accounting treatment of commissions and awards for co-insurance and co-brokerage. (iii) The following new standards and interpretations have been issued but application is not yet mandatory: New and Revised IFRS Issued but not yet Effective: New IFRS Mandatory Effective Date IFRS 9 Financial Instruments Annual periods beginning on or after January 1, 2018 IFRS 14 Regulatory Deferral Account Annual periods beginning on or after January 1, 2016 IFRS 15 Revenue from Contracts with Customers Annual periods beginning on or after January 1, 2017 Amendments to IFRS Mandatory Effective Date Accounting for Acquisitions of Interests in Joint Operations (Amendments to IFRS 11) Annual periods beginning on or after January 1, 2016 Clarification of Acceptable Methods of Depreciation and Amortization (Amendments to IAS 16 and IAS 38) Annual periods beginning on or after January 1, 2016 Agriculture: Bearer Plants (Amendments to IAS 16 and IAS 41) Annual periods beginning on or after January 1, 2016 Equity Method in Separate Financial Statements (Amendments to IAS 27) Annual periods beginning on or after January 1, 2016 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture (Amendments to IFRS 10 and IAS 28) Annual periods beginning on or after January 1, 2016 Presentation of Financial Statements (Amendments to IAS 1) Annual periods beginning on or after January 1, 2016 20 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Investment Entities: Applying the Consolidation Exception (Amendments to IFRS 10, IFRS 12 and IAS 28). Annual periods beginning on or after January 1, 2016 Annual Improvements Cycle 2012-2014 - Amendments to Four IFRS. Annual periods beginning on or after July 1, 2016 IFRS 9 Financial Instruments On November 12, 2009, the International Accounting Standards Board (IASB) issued IFRS 9 Financial Instruments. This standard introduces new requirements for classifying and measuring financial assets. It is effective for annual periods beginning on or after January 1, 2013, allowing early adoption. IFRS 9 specifies how an entity should classify and measure its financial assets. This standard requires that all financial assets be classified on the basis of an entity’s business model for managing the financial assets and the contractual cash flow characteristics of the financial asset. Financial assets are either measured at amortized cost or at fair value. Only those financial assets measured at amortized cost are tested for impairment. On October 28, 2010, the IASB published a revised version of IFRS 9 Financial Instruments. The revised standard retains the requirements for classification and measurement of financial assets that were published in November 2009 but adds guidance on the classification and measurement of financial liabilities. As part of the restructuring of IFRS 9, the IASB has also copied the guidance on derecognition of financial instruments and related implementation guidance from IAS 39 to IFRS 9. This new guidance concludes the first phase of the IASB’s project to replace IAS 39. The other phases (impairment and hedge accounting) have not yet been finalized. The guidance included in IFRS 9 regarding the classification and measurement of financial assets has not changed from that in IAS 39. In other words, financial liabilities will continue to be measured at either amortized cost or fair value through profit and loss. The concept of bifurcating derivatives incorporated in a contract for a financial asset has also not changed. Financial liabilities held for trading will continue to be measured at fair value through profit and loss and all other financial assets will be measured at amortized cost unless the fair value option is applied using the criteria currently existing in IAS 39. Nevertheless, there are two differences with respect to IAS 39: The presentation of the effects of changes in the fair value attributable to the credit risk of a liability; and The elimination of the cost exemption for derivative liabilities to be settled by delivery of unquoted equity instruments. On December 16, 2011, the IASB issued Mandatory Effective Date and Transitional Disclosures (Amendments to IFRS 9), deferring the effective date of the 2009 and 2010 versions to annual periods that begin on or after January 1, 2015. Prior to the amendments, application of IFRS 9 was mandatory for annual periods that began after 2013. The amendments change the requirements for the transition from IAS 39 Financial Instruments: Recognition and Measurement to IFRS 9. 21 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Furthermore, the amendments also modify IFRS 7 Financial Instruments: Disclosures to add certain requirements in the reporting period in which the effective date of IFRS 9 is included. On November 19, 2013, the IASB issued a revised version of IFRS 9, which introduces a new chapter to IFRS 9 on hedge accounting, putting in place a new hedge accounting model that is designed to be more closely aligned with how entities undertake risk management activities when hedging financial and non-financial risk exposures. The revised version of IFRS 9 permits an entity to apply only the requirements introduced in IFRS 9 (2010) for the presentation of gains and losses on financial liabilities designated as at fair value through profit or loss without applying the other requirements of IFRS 9, meaning the portion of the change in fair value related to changes in the entity’s own credit risk can be presented in other comprehensive income rather than within profit or loss. The mandatory implementation of IFRS 9 (2013), IFRS 9 (2010) and IFRS 9 (2009) is for annual periods beginning on or after January 1, 2018. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IFRS 14 Regulatory Deferral Account On January 30, 2014, the IASB issued IFRS 14 Regulatory Deferral Accounts. This standard is applicable to first-time adopters of IFRS and for entities which are involved in rate-regulated activities and recognized regulatory deferral account balances under its previous generally accepted accounting principles. This standard requires separate presentation of regulatory deferral account balances in the statement of financial position and statement of comprehensive income. IFRS 14 is effective for an entity’s first annual IFRS financial statements for a period beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IFRS 15 Revenue from Contracts with Customers On May 28, 2014, the IASB has published its new standard, IFRS 15 Revenue from Contracts with Customers. At the same time, the Financial Accounting Standards Board (FASB) has published its equivalent revenue standard, ASU 2014-09. The new standard provides a single, principles based five-step model to be applied to all contracts with customers: i) identify the contract with the customer, ii) identify the performance obligations in the contract, iii) determine the transaction price, iv) allocate the transaction price to the performance obligations in the contracts, v) recognize revenue when (or as) the entity satisfies a performance obligation. IFRS 15 must be applied in an entity’s first annual IFRS financial statements for periods beginning on or after January 1, 2017. Application of the standard is mandatory and early adoption is permitted. An entity that chooses to apply IFRS 15 earlier than January 1, 2016 must disclose this fact. 22 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IFRS 11 Accounting for Acquisitions of Interests in Joint Operations On May 6, 2014, the IASB issued Accounting for Acquisitions of Interests in Joint Operations (Amendments to IFRS 11). These amendments clarify the accounting for acquisitions of an interest in a joint operation when the operation constitutes a business. It amends IFRS 11 Joint Arrangements to require an acquirer of an interest in a joint operation in which the activity constitutes a business (as defined in IFRS 3 Business Combinations) to: ● Apply all of the business combinations accounting principles in IFRS 3 and other IFRS, except for those principles that conflict with the guidance in IFRS 11; ● Disclose the information required by IFRS 3 and other IFRS for business combinations. The amendments are effective for annual periods beginning on or after January 1, 2016. Earlier application is permitted but corresponding disclosures are required. The amendments apply prospectively. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization On May 12, 2014, the IASB published Clarification of Acceptable Methods of Depreciation and Amortization (Amendments to IAS 16 and IAS 38). The amendments provide additional guidance on how the depreciation or amortization of property, plant and equipment and intangible assets should be calculated. They are effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IAS 16 and IAS 41 Agriculture: Bearer Plants On September 30, 2014, the IASB published Agriculture: Bearer Plants (Amendments to IAS 16 and IAS 41). The amendments bring bearer plants, which are used solely to grow produce, into the scope of IAS 16 so that they are accounted for in the same way as property, plant and equipment. The amendments are effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. It amends IAS 16 Property, Plant and Equipment and IAS 41 Agriculture to: ● Include ‘bearer plants’ within the scope of IAS 16 rather than IAS 41, allowing such assets to be accounted for a property, plant and equipment and measured after initial recognition on a cost or revaluation basis in accordance with IAS 16; 23 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 ● Introduce a definition of ‘bearer plants’ as a living plant that is used in the production or supply of agricultural produce, is expected to bear produce for more than one period and has a remote likelihood of being sold as agricultural produce, except for incidental scrap sales; ● Clarify that produce growing on bearer plants remains within the scope of IAS 41. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IAS 27 Equity Method in Separate Financial Statements On August 18, 2014, the IASB published Equity Method in Separate Financial Statements (Amendments to IAS 27). The amendment allows subsidiaries, joint ventures and associates to consider the option of using the equity method in separate financial statements. The amendment is effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IFRS 10 and IAS 28 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture On September 11, 2014, the IASB published Sale or Contribution of Assets between an Investor and its Associate or Joint Venture (Amendments to IFRS 10 and IAS 28). The amendments to IFRS 10 Consolidated Financial Statements and IAS 28 Investments in Associates and Joint Ventures (2011) are intended to clarify the accounting for the sale or contribution of assets by an investor to its associate or joint venture, therefore: - They require full recognition in the investor’s financial statements of gains and losses arising from the sale or contribution of assets that constitute a business (based on the definition in IFRS 3 Business Combinations). - They require partial recognition of gains and losses, using the equity method, arising from the sale or contribution of assets that do not constitute a business. These requirements apply regardless of the legal form of the transaction. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IFRS 10 Consolidated Financial Statements, IFRS 12 Disclosure of Interests in Other Entities and IAS 28 Investments in Associates and Joint Ventures In December 2014, the IASB amended IFRS 10, IFRS 12 and IAS 28 related to the application of the consolidation exception for investment entities. The amendments introduce minor clarifications 24 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 regarding the requirements for accounting for investment entities. They also provide relief in certain circumstances, which will reduce the cost of applying these standards. Application of these amendments is mandatory for periods beginning on or after January 1, 2016. Early adoption is permitted. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. IAS 1 Presentation of Financial Statements In December 2014, the IASB published Disclosure Initiative (Amendments to IAS 1) as part of the initiative to improve presentation and disclosure in financial reports. These amendments are in response to consultations on presentation and disclosure requirements and have been designed to allow companies to apply professional judgment in determining what information should be disclosed in their financial statements. The effective date for these amendments is for periods beginning on or after January 1, 2016. Early adoption is permitted. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. Annual Improvements Cycle 2012 - 2014 Standard Topic Details IFRS 5 Non-Current Assets Held for Sale and Discontinued Operations Changes in methods of disposal. IFRS 5 is amended to stipulate that in circumstances in which an entity: (a)reclassifies an asset (or disposal group) directly from held for distribution to held for sale; or (b)reclassifies an asset (or disposal group) directly from held for sale to held for distribution; said entity should not follow the guidance in paragraphs 27 to 29 to account for this change. IFRS 5 also states that in circumstances where an entity determines that the asset (or disposal group) is no longer available for immediate distribution or that the distribution is no longer highly probable, it must discontinue held-for-distribution accounting and apply the guidance in paragraphs 27 to 29 of IFRS 5. The entity shall apply these amendments prospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016. Earlier application is permitted and must be disclosed. IFRS 7 Financial Instruments: Disclosures Servicing contracts and interim financial statement disclosures. Adds guidance to clarify how an entity should apply the guidance in paragraph 42C of IFRS 7 to a servicing contract to decide whether it is “continuing involvement” for the purpose of determining the disclosures required by paragraphs 42E to 25 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 42H of IFRS 7. The entity shall apply these amendments retrospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016, unless the entity does not need to apply the amendments in paragraphs B30 and B30A for any period beginning before the annual period. Early application of the amendments in paragraphs 44R, B30 and B30A is permitted. IAS 19 Employee Benefits Discount rate: regional market issue The IASB clarifies that high quality corporate bonds used in estimating the discount rate for post-employment benefits should be denominated in the same currency as the liability. Thus, the depth of the market for high quality corporate bonds should be assessed at currency level. The entity shall apply this amendment for annual periods beginning on or after January 1, 2016. Early implementation is permitted. If an entity applies the amendment in a prior period, it must disclose this circumstance. The entity shall apply the amendments contained in paragraph 176 from the beginning of the first comparative periods presented in the first financial statements in which the entity applies the amendment. Any initial adjustment resulting from applying the amendment must be recognized in equity at the beginning of that period. IAS 34 Interim Financial Reporting Disclosure of information “elsewhere in the interim financial report” The IASB amends IAS 34 to clarify the meaning of disclosing information “elsewhere in the interim financial report” and requires the inclusion of a cross-reference from the interim financial statements to the location of this information. The entity shall apply these amendments prospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016. Earlier application is permitted and must be disclosed. Management is still in the process of evaluating the potential impact of these amendments / new pronouncements. 26 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 NOTE 2 - ACCOUNTING CHANGES During the period ended June 30, 2015, no significant accounting changes have occurred that affect the presentation of these consolidated financial statements. NOTE 3 - MATERIAL EVENTS As of June 30, 2015, the following material events affecting the operations of the Bank and its subsidiaries or the consolidated financial statements have occurred: CORPBANCA a)Board Meeting On February 20, 2015, the board agreed to publicly communicate, as material events, the following matters: That an ordinary general shareholders’ meeting had been convened for March 12, 2015, in order to conduct routine business and, among other items, to approve the financial statements for 2015 that report profit of MCh$226,260, and the board’s proposal to distribute MCh$113,129 in earnings, representing 50% of 2014 profit for the year, which translates into a dividend of Ch$0.332384912 per share to be distributed among all 340,358,194,234 shares issued by the Bank. On that same date, the board agreed to distribute and pay the dividends once the shareholders’ meeting had concluded. b)Itaú – Corpbanca Merger Process. 1)Panamanian Banking Superintendency Approves Itaú – CorpBanca Merger On January 6, 2015, the merger of Banco Itaú Chile and CorpBanca that was announced in 2013 was approved. 2)Modification of Transaction between CorpBanca and Banco Itaú On March 3, 2015, the Bank rectified the information reported to the market as an essential event on January 29, 2014, regarding the transaction between CorpBanca and Banco Itáu Chile. That communication reported that CorpGroup undertook to sell 1.53% of CorpBanca’s share capital, consisting of 5,208,344,218 shares of the Bank, and incorrectly reported that CorpGroup would hold a 32.92% interest in the combined entity once the merger was complete. In actuality, after disposing of those shares and once the transaction is complete, CorpGroup will have a 33.13% interest. 27 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 The relative interests in the merged bank will be as follows: (a) Itáu-Unibanco: 33.58%;(b) CorpGroup: 33.13%; and (c) Market (float): 33.29%. 3)Expert Report In an extraordinary meeting held May 5, 2015, the Board of Directors of CorpBanca formally reviewed the expert report issued by the independent expert, Alejandro Cerda Gallardo, partner at KPMG Auditores Consultores Limitada, for the purposes of the merger between CorpBanca and Banco Itaú Chile detailed in the Transaction Agreement signed on January 29, 2014. The dividend discount model was used to value both banks, based on financial information as of December 31, 2014. Profit and projections were estimated with information as of that date without considering adjustments for subsequent variations. Upon comparing the valuation in the Expert Report with the fairness opinions issued by the investment banks that were used to approve the Transaction Agreement, the board of directors considers there is a substantial decrease in the value of Banco Itaú Chile of approximately US$1.0 billion over a period of time no greater than 15 months. As declared in a material event reported by Itaú Unibanco Holding S.A, the entity proposed to the Bank a financial adjustment consisting of an additional dividend of US$300 million for shareholders of CorpBanca charged to that bank’s retained earnings and a reduction of US$27 million in the ordinary dividend to be received by the shareholders of Banco Itaú Chile charged to profit for the year 2014. On May 12, 2015, the Board of Directors of CorpBanca expressed that although the Financial Adjustment Proposal is a step in the right direction by Itaú Unibanco, it does not correct the difference in valuation in the Expert Report. This difference continues to be significant and requires an additional adjustment to be remedied given that, otherwise, the shareholders of CorpBanca would not receive the control premium that Itaú Unibanco should pay. In addition, based on the earnings projections for CorpBanca and Banco Itaú Chile, and particularly the valuations in the Expert Report as of December 31, 2014, and the financial positions of the entities as of March 31, 2015, the Bank formally hired Citibank, N.A. to advise the board and issue a new fairness opinion. This was issued and made available to the Bank’s shareholders in May 2015. 4)Extraordinary Board Meeting In an extraordinary meeting held June 2, 2015, the Board of Directors of CorpBanca agreed to communicate the following essential event: 1. Modification of Transaction Agreement. Through an instrument signed on this date, CorpBanca, Banco Itaú Chile and the other parties to the Transaction Agreement signed on January 29, 2014, agreed to modify it as follows: 28 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 a. Special Dividend for CorpBanca. CorpBanca may distribute a special dividend equivalent to approximately US$400 million. Of this amount, (i) the distribution of Ch$239,860 million will be agreed on in the extraordinary shareholders’ meeting called for June 26, 2015, and charged to prior year profit; and (ii) the remaining amount, equivalent to UF 124,105, will be distributed to shareholders of CorpBanca when dividends for the year 2015 are paid (as indicated below). b. Reduction of Dividend for Banco Itaú Chile. Banco Itaú Chile will only distribute Ch$26,448 million charged to profit for the year 2014, and therefore part (Ch$16,399 million) of the previously agreed dividend must be nullified and will remain in Banco Itaú Chile. c. Dividends for the Year 2015. The parties agree that 50% of profit for the year 2015 of CorpBanca and Banco Itaú Chile will be distributed to the shareholders of each bank separately and, therefore, the merger, if approved, shall not take effect before January 1, 2016. In the same ordinary shareholders’ meeting, shareholders agreed to pay the amount indicated in letter (a)(ii) above. This distribution of profit for the year 2015 is a one-time exception to the terms and conditions regarding dividend payments established in the Shareholders Agreement (appendix to the Transaction Agreement). d. Purchase of Banco CorpBanca Colombia. The close of the sale of 12.36% of Banco CorpBanca Colombia by CorpGroup to the merged bank is postponed from the originally agreed-upon date of August 4, 2015, to a date no later than January 29, 2017. From August 4, 2015, until the date of close, the price agreed in the Transaction Agreement will accrue annual interest at Libor + 2.7%. Banco CorpBanca Colombia will not distribute dividends until the sale is closed. e. Deadline. The final deadline for completing the merger is May 2, 2016. The signing of the amendments to the Transaction Agreement was approved by the Board of Directors of CorpBanca, based on a favorable report from the Directors’ Committee, complying with the other requirements established in Section XVI of the Corporations Law. 5) Conditions for Approving the Merger At an extraordinary shareholders’ meeting on June 26, 2015, to approve the merger between CorpBanca and Banco Itaú Chile, the shareholders made the following agreements: ● To approve the merger of CorpBanca and Banco Itaú Chile, by which the latter would incorporate the former and come to be called “Itaú-CorpBanca”. The merger is subject to conditions precedent, including approval of the merger by shareholders of Banco Itaú Chile (approved June 30, 2015), one or more capital increases by Banco Itaú Chile to raise US$652 million and approval from the Superintendency of Banks and Financial Institutions. 29 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 o As a result, a capital increase was approved for CorpBanca that calls for the issuance of 172,048,565,857 shares to be given in exchange to shareholders of Banco Itaú Chile in the merger. o The merged bank will be controlled by Itaú Unibanco Holding S.A., which will hold 33.58% of its share capital while the remaining 66.42% will remain in the hands of the current shareholders of CorpBanca, of which Corpgroup will keep 33.13%. o The merged bank will do business as Banco Itaú or Itaú. o The proposed merger will take effect no earlier than January 1, 2016, and no later than May 2, 2016. o To approve several formal reforms to the bylaws, the rewritten text of the bylaws and an increase in the number of directors from 9 to 11. o To approve the distribution of 50% of profit for the year 2015 to be distributed separately to the shareholders of each bank. In addition to this 50%, the shareholders of CorpBanca will be entitled to receive the equivalent in pesos of UF 124,105, charged to profit for the year 2015, all within the framework of the proposed merger and its effects. ● To approve the distribution of a special dividend of Ch$239,860 million, charged to retained earnings from 2014 and prior years, which shall be paid as a final dividend to all current 340,358,194,234 shares of CorpBanca, resulting in a dividend of Ch$0.704728148 per share. The dividend will be paid on July 1, 2015. The agreement to distribute the dividend is subject to the condition that the merger be approved by the shareholders of Banco Itaú Chile at an extraordinary shareholders’ meeting. c) Acquisition of Shares of Recaudaciones y Cobranzas S.A. On February 25, 2015, CorpBanca acquired 73,609 shares of the company “Recaudaciones y Cobranzas S.A.”, and its subsidiary CorpBanca Asesorías Financieras S.A. acquired 1 share of the same company. As a result, the Bank came to hold, directly and indirectly, 100% of its share capital. As a result, the company Recaudaciones y Cobranzas S.A., which provides court and out-of-court collections services for loans, became a subsidiary of the bank under the terms of letter b) of articles 70 and 72 of the General Banking Law. CORPBANCA ADMINISTRADORA GENERAL DE FONDOS S.A. At the thirtieth ordinary general shareholders’ meeting held on February 16, 2015, the shareholders approved the financial statements and annual report as of December 31, 2014. At the same meeting, the chairman proposed to shareholders that all profits for the year ended 2014, totaling MCh$ 4,083, be distributed as dividends. The proposal was unanimously approved by those shareholders present, 30 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 who agreed to authorize the board of directors to decide when these dividends will be paid during 2015. In an ordinary meeting of the Board of Directors of CorpBanca Administradora General de Fondos S.A. held on June 17, 2015, director Carlos Ruiz de Gamboa Riquelme presented his resignation, which was accepted by the board. CORPBANCA CORREDORES DE BOLSA S.A. In the twenty-second ordinary general shareholders’ meeting held March 12, 2015, shareholders unanimously agreed to distribute profits for the year ended December 31, 2014, totaling MCh$1,737, and agreed to authorize the board of directors to determine the date these dividends will be paid to shareholders. In any case, this payment should take place during 2015. In the twenty-second ordinary general shareholders’ meeting held March 12, 2015, shareholders agreed to reelect the following directors in accordance with article 32 of the Corporations Law: José Francisco Sánchez Figueroa, José Manuel Garrido Bouzo, Pablo De la Cerda Merino, Américo Becerra Morales and Felipe Hurtado Arnolds. CORPLEGAL S.A. In a meeting of the board of directors on January 30, 2015, Andres Covacevich Cornejo submitted his resignation. Jorge Max Palazuelos was elected to replace him. CORPBANCA CORREDORA DE SEGUROS At the eighteenth ordinary general shareholders’ meeting held April 14, 2015, shareholders unanimously approved the annual report, the financial statements and attached notes and the independent auditors’ report and also agreed to distribute profit for the year 2014, of MCh$8,492, which will be prorated among shareholders based on their ownership interests. The board was authorized to determine the dates on which the dividends will be paid. In addition, in accordance with current regulations, the shareholders unanimously appointed the following directors: Richard Kouyoumdjian Inglis, Américo Becerra Morales, Francisco Guzman Bauza, Pablo de la Cerda Merino and Oscar Cerda Urrutia. On May 27, 2014, Oscar Cerda Urrutia submitted his resignation as director. His resignation was accepted by the board in meeting 197 on May 29, 2015, and reported to the SVS as an essential event. At meeting 198 on June 16, 2015, Jorge Max Palazuelos was appointed director and assumed his duties at the same meeting. 31 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 BANCO CORPBANCA COLOMBIA S.A. a)Profit Distribution In March 2015, shareholders of Banco CorpBanca Colombia and the other companies within the CorpBanca Colombia Group met and agreed to distribute profits as follows: BANCO CORPBANCA COLOMBIA MCOP$ MCh$ Profit for the period Release of fiscal reserve- - - Total available to shareholders Dividend payments - - To increase legal reserve In accordance with article 451 of the Commerce Code, the proposed distribution for 2013 profits does not include amounts for statutory reserves ($0.00), occasional reserves ($0.00) or tax payments ($0.00). Therefore, 100% of profit for the year will be allocated to legal reserves as indicated. CORPBANCA INVESTMENT TRUST COLOMBIA HELM FIDUCIARIA MCOP$ MCh$ Profit for the period Release of fiscal reserve- - - Total available to shareholders Dividend payments To increase legal reserve Dividend payment of COP$1,765.88 per share for 7,510,522 outstanding common shares, payable in cash to shareholders registered as of April 1, 2015, of which CorpBanca Colombia received MCOP$12,533 (MCh$3,014) and CorpBanca Chile received MCOP$729 (MCh$175). 32 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 HELM COMISIONISTA HELM COMISIONISTA MCOP$ MCh$ Profit for the year 2014 Retained earnings from prior years 426 Total available to shareholders To maintain in retained earnings 504 Dividend payments 859 To increase legal reserve 593 166 Dividend payment of COP$0.39603662388283 per share for 10,100,076 shares, payable in cash to shareholders registered as of April 30, 2015, of which CorpBanca Colombia received MCOP$ 3,324, (MCh$799) and CorpBanca Chile received MCOP$78 (MCh$19). HELM FIDUCIARIA HELM FIDUCIARIA MCOP$ MCh$ Profit for the period Release of fiscal reserve - - Total available to shareholders Dividend payments 941 To increase legal reserve 5,133 1,436 Of this amount, CorpBanca Colombia received MCOP$ 3,606, (MCh$867). 33 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 NOTE 4 - SEGMENT REPORTING Segment reporting is determined by the Bank on the basis of its operating segments, which are differentiated mainly by the risks and returns that affect them. Reporting segments and the criteria used for reporting to the Bank’s chief operating decision maker are in accordance with IFRS 8 Operating Segments. Management reviews its segments on the basis of gross operating margin and uses average balances to evaluate performance and allocate resources. The Bank’s commercial activities take place mainly in the domestic market. It has strategically aligned its operations into four divisions for its four commercial segments based on market segmentation and the needs of its customers and commercial partners. The seven commercial segments are: Commercial Banking (which includes the Large Companies, Real Estate and International Wholesale Division and the Companies Division), Retail Banking (which includes Traditional and Private Banking and the Consumer Banking Division), International and Treasury Division, Other Financial Services and Colombia. The Bank manages these commercial segments using an information system on internal profitability. The Bank has also included geographic disclosures on its operations in New York and Colombia, the latter of which resulted from its acquisition of Banco CorpBanca Colombia and subsidiaries. No single customer is solely responsible for 10% or more of the Bank’s total revenue during the periods ended June 30, 2015 and 2014. Each commercial segment is described below: Segments for Chile and the United States Commercial Banking ● The Large Companies, Real Estate and International Wholesale Division consists of companies that belong to major economic groups, specific industries and companies with sales greater than US$60 million. It also includes companies from the real estate and financial industry sectors. ● The Companies Division includes a wide range of financial products and services for companies with annual sales of less than US$60 million. The leasing and factoring departments have been included in this segment. Retail Banking ● Traditional and Private Banking offers, among other products, checking accounts, consumer loans, credit cards and mortgage loans to medium and high-income segments. Retail Banking includes consumer loans, personal loans, auto loans and credit cards. ● The Consumer Banking Division (Condell) offers consumer loans to individuals with income up to ThCh$600. 34 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 International and Treasury Division ● This segment mainly includes treasury activities such as financial management, funding and liquidity as well as international commercial activities. Financial Services ● These are services provided by our subsidiaries that include insurance brokerage, financial advisory services, asset management and securities brokerage. Colombia The commercial activities of this segment are carried out by Banco CorpBanca Colombia S.A. and its subsidiaries. These correspond to operations and business carried out by these entities in that country, primarily related directly to the needs of their customers and the Bank’s strategy, grouped as follows: Commercial Banking, Retail Banking, Treasury Operations and International Business or Operations. They offer additional products and other financial services through their different subsidiaries in order to provide comprehensive service to their current and potential customers. This segment is determined by the Bank on the basis of its operating segments, which are differentiated mainly by the risks and returns that affect them. Colombia has been identified as a separate operating segment based on the business activities described above. Its operating results are reviewed regularly by the entity’s highest decision-making authority for operating decisions as one single cash generating unit, to decide about resource allocation for the segment and evaluate its performance, and separate financial information is available for it. Segment information regarding assets, liabilities and income or expenses for the period are presented in accordance with the SBIF Compendium of Accounting Standards. 1. Geographic Information CorpBanca reports revenue by segment from external customers that is: (i)attributed to the entity’s country of domicile and (ii)attributed, in aggregate, to all foreign countries where the entity obtains revenue. When revenue from external customers attributed to a particular foreign country is significant, it is disclosed separately. In line with this, the Group operates in three main geographic areas: Chile, Colombia9 and the United States. 9 This segment includes operations carried out by Helm Bank (Panamá) S.A., and Helm Casa de Valores (Panamá). 35 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 Net Interest and Indexation Income As of June 30, As of June 30, MCh$ MCh$ Chile Colombia New York The following table details non-segmented assets associated with each geographic area: Non-Segmented Assets Chile Colombia New York As of June 30, 2015 Chile Colombia New York As of December 31, 2014 Note MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 - - Investments in other companies 12 - - Intangible assets* 13 81 93 Property, plant and equipment 14 Current tax assets ) ) Deferred tax assets Other assets 16 * This includes goodwill generated in business combinations by operations in Colombia totaling MCh$ 374,295 as of June 30, 2015 (MCh$ 386.180 in December 2014). 36 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 2. The information in this note was prepared based on an analysis of: a)Profit or Loss: As of June 30, 2015 Commercial Banking Retail Banking Large Companies and Corporate Banking Division Companies Banking Division Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Net interest income Net fee and commission income ) 50 Net financial operating income ) - - Net foreign exchange transactions 83 - ) ) Other operating income - 2 - - Credit risk provisions ) - ) ) ) Gross operating margin ) Other income and expenses - - ) Operating expenses ) P rofit before taxes ) Average loans Average investments - As of June 30, 2014 Commercial Banking Retail Banking Large Companies and Corporate Banking Division Companies Banking Division Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Net interest income Net fee and commission income ) Net financial operating income ) - - Net foreign exchange transactions ) ) Other operating income - - - Credit risk provisions ) - ) ) ) Gross operating margin ) Other income and expenses - - Operating expenses ) Profit before taxes ) Average loans Average investments - 37 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 b)Assets and Liabilities As of June 30, 2015 Commercial Banking Retail Banking Large Companies and Corporate Banking Division Companies Banking Division Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Loans: Mortgage - 31 - Consumer 21 - 3 Commercial 16 36 Loans, before provisions 39 Credit risk provisions ) - ) ) Loans, net of provisions (*) Trading securities - Receivables from repurchase agreements and securities borrowing - Derivative instruments - Financial as sets avaibble for sale - Financial assets held to maturity - Non-segmented assets (**) - ‘ 2,8 98,155 Total assets Current accounts 5 Other demand deposits Deposits and borrowings Payables from repurchase agreements and securities lending - Derivative instruments - Borrowings from financial institutions - Debt issued - 2,776,921‘ - Non-segmented liabiities (**) - Equity - Total 1iabilities and equity 38 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 As of December 31, 2014 Commercial Banking Retail Banking Large Companies and Corporate Banking Division Companies Banking Division Traditional and Private Banking Division Banco Condell Consumer Division International and Trasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Loans: Mortgage - 31 - Consumer 26 - - Commercial 18 Loans, before provisions Credit risk provisions ) - ) ) Loans, net of provisions (*) Trading securities - Receivables from repurchase agreements and securities borrowing - Derivative instruments - Financial assets available for sale - Financial assets held to maturity - Non-segmented assets (**) - Total assets Current accounts 3 ) Other demand deposits - Deposits and borrowings - Payables from repurchase agreements and securities lending - Derivative ins truments - Borrowings from financial institutions - Debt is sued - Non-segmented liabilities (**) - Equity - Total liabilities and equity (*) Loans net of provisions include loans and advances to banks as of June 30, 2015 and December 31, 2014. 39 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 (**) Non-segmented assets and liabilities as of June 30, 2015 and December 31, 2014, are detailed as follows: Note As of June 30, As of December 31, ASSETS MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 Investments in other companies 11 Intangible assets 12 Property, plant and equipment 13 Current tax assets Deferred tax assets Other assets 14 The following liabilities have not been segmented: LIABILITIES Note As of June 30, As of December 31, MCh$ MCh$ Transactions in the course of payment 5 Other financial obligations 17 Current tax liabilities - - Deferred tax liabilities Provisions Other liabilities 18 The percentage of assets and liabilities not included in any segment is 13.9% and 5.5%, respectively, as of June 30, 2015 (13.6% and 3.8% as of December 31, 2014). 40 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 and 2014 and December 31, 2014 NOTE 5 - CASH AND CASH EQUIVALENTS a.Detail of Cash and Cash Equivalents The following table details cash and cash equivalents: As of June 30, As of December 31, 2014 As of
